—Motion for change of venue denied. Memorandum: We conclude that defendant has not met his burden of demonstrating that there is “reasonable cause to believe that a fair and impartial trial cannot be had” in Ontario County (CPL 230.20 [2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate motion may then be made. The relief *977requested in the application is premature (see, People v Mateo, 239 AD2d 965; see also, People v DiPiazza, 24 NY2d 342). Present — Pigott, Jr., P. J., Green, Pine, Wisner and Scudder, JJ.